DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the United Kingdom of Great Britain and Northern Ireland on December 21, 2018. The documents has now been retrieved using the provided access code.
Specification
The disclosure is objected to because of the following informalities: the terms proximal and distal are not used consistently throughout the specification.  For example [035] refers to the needle 130 at the proximal end and an open distal end, [038] refers to flanges 155 at the distal end, [041] refers to how the safety shield moves proximally relative to the syringe sheath.  However, the claim recites the sheath moves proximally relative to the body.  [045] recites 206 is the distal end 200 which is opposite the direction previously stated when discussing the members above.  The claims and specification should be consistent in their use of the terms proximal and distal.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 25 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 30 recites a substance…by delivery of said substance …using the system of claim 28.  Claim 31 recites an injection device for use…for the treatment or prevention of…by delivery to a human subject.  The claim appears to recite both device and method.  As per MPEP 2173.05(p)(ll), a single claim which claims both an apparatus and the method  of using the apparatus is indefinite. It is not clear if the claims are drawn only to structures that are capable of performing the method or if the claims are intended to be written as method. For the sake of examination, the claims have been interpreted as only requiring that the claimed structures be capable of performing the method and are not so narrow as to require the method to actually be performed.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011). In Katz, a claim directed to “[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data” was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited “an input means” and required a user to use the input means was found to be indefinite because it 
Claim 26 recites a preamble to an injection device for treatment but does not list any claim recitations to the injection device itself.  All limitations are functional and it is not clear what structure the injection device comprises.  Additionally, claim 26 recites an injection device for use in the system of claim 23, however, the system of claim 23 already comprises an injection device as part of the system so it is not clear if this is the same or an additional injection device for use in this system.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al. (US 2017/0173270 A1).
With regard to claims 25 and 26, see [0045], [0048], TNF inhibitors such as adalimumab can be used to treat at least arthritis are delivered by the injection device shown in Fig. 22.

Claim(s) 27-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schiller et al. (US 2016/0184531).
With regard to claims 27 and 28, Schiller et al. teach an accessory for an injection device having a needle cap, the accessory comprising: a body portion comprising a recess adapted to receive the injection device (Fig. 6 body 102, see generally where 200 is pointing to see the recess); a cover coupled to the body portion, the cover pivotally moveable between an open 5position in which the recess is exposed to receive the injection device, and a closed position in which the cover at least partially closes the recess to hold the injection device in the body portion (member 104, see transition from Fig. 6 to Fig. 7); and a cap remover comprising a grip, the cap remover having an expanded configuration in which the needle cap can pass between the grip, and a constricted configuration in which 10the grip holds the needle cap to at least partially remove the needle cap from the injection device (Fig. 4, remover members 108 and 110 with moveable grips including at least 128 and 134, [0030], [0035], as the gears rotate as the cover closes the grip portions move from farther away/offset in the expanded condition to closer together to grip the needle in the constricted configuration); wherein the cover and the cap remover are operably coupled to one another whereby when the cover is moved from the open position towards the closed position the cap remover moves from the expanded configuration to the constricted configuration ([0030], [0035], as the gears rotate as the cover closes the grip portions move from farther away in the open condition to closer together to grip the needle in the constricted configuration), wherein the grip comprises at least one moveable element configured to move i) towards the needle cap along an inward direction to the constricted configuration to hold the needle cap, and ([0035] as 104 rotates pair of members 128 and 134 moves inwards towards the needle as the rotate to engage the cap) ii) away from the needle cap along an outward direction, 
With regard to claim 29, as the grips rotate to move inward toward the needle and outward away from the needle there would be at least some movement perpendicular to the longitudinal axis.
With regard to claim 30, see [0035] and [0036], the cover continues to rotate after the cap is removed, as such the grips would continue to rotate to the expanded configuration.

Allowable Subject Matter
Claims 1, 2, and 5-24 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not teach or otherwise render obvious in combination with all claim limitations an accessory for an injection device having a needle cap, the accessory comprising: a cover pivotally moveable between an open position in which a recess is exposed to receive an injection device, and a closed position in which the cover at least partially closes the recess to hold the injection device in a body portion; and a cap remover comprising a grip, whereby when the cover is moved from the open position towards the closed position the cap remover moves from an expanded configuration to a constricted configuration, and wherein the grip comprises at least one moveable element configured to hold a needle cap when the cap remover is in the constricted configuration and being offset from the needle cap when the cap remover is in the expanded configuration, the at least one moveable element being formed from a flexible, .


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to new claim 27, the Examiner finds Schiller et al. to teach the limitations of new claim 27 as rejected above.  Applicant argues that Schiller teaches movements in the same direction.  However, the direction is recited in terms of an inward direction and a direction opposite to this, the Examiner finds Schiller reads on this based on the point of reference as rejected above.  The claim would need to further clarify the directions and movement.  Regarding claims 25 and 26, these are separate independent claims.  They both still recite “by delivery” which makes it unclear if a step of delivery is attempting to be claimed.  The claim language needs to be worded such that it is clearly functional.  For example, claim 25 could be phrased as A substance…capable of being delivered to a human subject using the system of claim 23.  Claim 26 could be phrased as An injection device for use in the system of claim 23…capable of delivering to a human subject a substance selected from…  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783